Case 1:18-cv-23329-RAR Document 133 Entered on FLSD Docket 08/31/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-CIV-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,

  v.

  MANUEL V. FEIJOO, et al.,

        Defendants.
  ________________________________/

                                   ORDER TO SHOW CAUSE

         THIS CAUSE comes before the Court upon a sua sponte review of the docket. On June

  28, 2019, Defendants filed two Motions In Limine [ECF Nos. 68-69] (“Motions”). Pursuant to

  Local Rule 7.1(c)(1), Plaintiff’s response to the Motions was due on July 12, 2019. However, no

  response appears on the docket. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff shall show cause, in writing, why the

  Motions should not be granted by default and why Plaintiff failed to file a timely response by

  September 16, 2019. In the event the Plaintiff does not comply with this Order, the Court shall

  grant the Motions by default pursuant to Local Rule 7.1(c) without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida on this 31st day of August, 2019.




                                                         _________________________________
                                                         RODOLFO RUIZ
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
